OFFICE    OF THE ATTORNEY     GENERAL      OF TEXAS
                                  AUSTIN
GROVLR SELLERS
ATTOINIY GINSIIAL




   Honorable Lauraen Moore, Commlaaioner
   Bureau of Labor Satiatias
   Pustin, Texeae
    Dear I.iedam:                   opinion   NO. O-7028




                                                 ut   or iwee   00n-




             Section   22 of the proaont   law rePPar

                "sec. 22. iiepwiliag Uontllcting Lerr. The
             hnployment Jgpma~r~Law a8 pasoed by tbm Thlrty-
             eighth ieglalature~ In 1923, and am4nded by the
             Forty-fifth tegl.slatura, Ysaond Callad ~eBliOn,
             1937, being Artiok?8 5208 through Artfalea  5221,
ion.   lhwQrn   WQn,   page 2
%oA,uaurem bloorw, pago 3


qumtion       or nrwring           skfllod labor *   est or st6t8 00601pkt6.~
@eo. If ne4.r

                  n   a ree  ts ohsrg&      ror obtaining m~lopw~t
          soah ""zco in no ev4tlt 6iiillero668 ths        6a~ of Thr60 ( ~,)
          Doll6r6,'nhfeh puy bs nolleot6d from the sp~liasnt o!I         ',y
          after  employmat     has baaa obtained      and aaoaytsd by thr
          a p p liea pa rtl etidwhowwem,
                                    l,          lm~loy=6w~t or Labm a-at*
          l436&0a •XQ~W.~~VO       Is protiding    mploym6at for awed,
          )re?oeslaaBl, or Y   o rslosl O6Ltlira6 may ahalga, witk f&&6
          wz?btt6n,esnornt of %ha app~loanb,
                                          P         a ido, not to sxiwrd
          thirty (30) psr o66tm of the          iix6t nonl&~r ed&rf,    rDlioh
          map be aollaot& Srom the 6ppliaant only after empl6~wt
          hsr brma obtrkned     End atwepted     by the appltcmt."

          I awmhg 83f08th Gmoar 6 raa U rail8 Dorugg*at that
n6ruiting        OY- akiU+4        Zmbcr ;car employmn*   outa2de of Sui68.18
hl~ic.4.                      .'
Hon. Xaurean   fiioore,   page 4


      T&oar two motiona    apply *to      00paoQ or agrioultural
workare,   not to akllleeb labor.   swnad, it r0il0w8   that   out or
State agenoier am only regulated      Insofar   am the xyaruitlng   or
oomm     aad agr:cultural worker8 is oonoernod. It 18 hard to
beliarr thht this clree of worker8 ialla      Into the claa8 of
ekilled labor auoh a9 et~&nesre, dreftamen, etc. of whioh your
let&m apeaks.

     Tou ars advised that it ia our opinion that an uuploynent
aeonoy oan refer 8kUed     labor, nuoh a8 en&aeoru, draftmen,
lt0.. to out o fsta te o o nCer n8.
                                               Your6 very truly,